UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities and Exchange Act of 1934 Date of report (Date of earliest event reported): February 17, 2011 EASTMAN CHEMICAL COMPANY (Exact Name of Registrant as Specified in Its Charter) Delaware 1-12626 62-1539359 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 200South Wilcox Drive, Kingsport, TN (Address of Principal Executive Offices) (Zip Code) (423)229-2000 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02(d) Election of Director The Board of Directors of Eastman Chemical Company on February 17, 2011 elected Brett D. Begemann as a director. Mr. Begemann serves in the class of directors for which the current term in office expires at the Company's Annual Meeting of Stockholders in 2013, and serves as a member of the Audit Committee, the Finance Committee, and the Health, Safety, Environmental and Security Committee of the Board of Directors. The text of the Company’s release announcing the election of Mr. Begemann as a director is filed as Exhibit 99.01 to this Form 8-K and is incorporated herein by this reference. Item 9.01(d) Exhibit The following exhibit is filed pursuant to Item 9.01(d): 99.01 Text of Public Release by the Company onFebruary 24, 2011 announcing election of Brett D. Begemann as a director. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EASTMAN CHEMICAL COMPANY By: /s/ Scott V. King Name: Scott V. King Title: Vice President, Controller, and Chief Accounting Officer Date: February 24, 2011
